Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. 

Regarding Independent claims 33, 39, 45, 51:
Applicant submitted that the cited art fails to teach or suggest “transmitting an acknowledgment/negative acknowledgement (ACKs/NACKs) of one of the first data unit or the second data unit, the one of the first data unit or the second data unit being scheduled by the downlink control region, in one of the uplink control region of the subframe or in a subsequent subframe.” See Remarks 7-8. The Examiner respectfully disagrees. 
The combination of Xiong et al. (US 20200260527) and Kim et al. (US 20170331547), particularly Xiong discloses that HARQ-ACK for xPDSCH 801 can be transmitted on field 804 on the xPUCCH channel ([0050-0051]) (i.e. transmitting an acknowledgment/negative acknowledgement (ACKs/NACKs) of one of the first data unit or the second data unit).
Xiong further discloses a self-contained TDD subframe structure in the DL, such that the xPDSCH can be scheduled by an xPDCCH and can be transmitted immediately after the xPDCCH ([FIG. 3, 0038]) (i.e. the one of the first data unit or the second data unit being scheduled by the downlink control region).
Furthermore, Xiong teaches that HARQ-ACK associated with xPDSCH 802 can be transmitted on xPUCCH 807 in a next TTI ([0050-0051]) (i.e. in one of the uplink control region of the subframe or in a subsequent subframe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-34, 36, 39-40, 42, 45-46, 48, and 51-52, and 54  are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 20200260527) in view of Kim et al. (US 20170331547).

Regarding claim 33, Xiong discloses a method for wireless communication, comprising:
receiving a downlink control region in a subframe (FIG. 8, self-contained TDD subframe that can include five fields with field 800 used for the xPDCCH; [0035, 0049]), 
wherein the subframe further comprises a data region and an uplink control region (Field 801 can be used for a first xPDSCH, field 802 can be used for a second xPDSCH. field 804 can be used for the xPUCCH; [0049]); 
receiving a first data unit in the data region (first xPDSCH; [0049]);
receiving a second data unit in the data region (second xPDSCH; [0049]); and
transmitting an acknowledgment/negative acknowledgement (ACKs/NACKs) of one of the first data unit or the second data unit (HARQ-ACK for xPDSCH 801 can be transmitted on field 804 on the xPUCCH channel; [0050-0051]),
the one of the first data unit or the second data unit being scheduled by the downlink control region (FIG. 3, self-contained TDD subframe structure in the DL. In particular, the xPDSCH can be scheduled by an extended physical downlink control channel (xPDCCH) and can be transmitted immediately after the xPDCCH; [0038]),
in one of the uplink control region of the subframe or in a subsequent subframe (HARQ-ACK associated with xPDSCH 802 can be transmitted on xPUCCH 807 in a next TTI; [0050-0051]).
Xiong does not expressly disclose that the data region comprises at least a first transmission time interval (TTI) and a second TTI; receiving a first data unit in the first TTI; and receiving a second data unit in the second TTI.
In an analogous art, Kim discloses that the data region comprises at least a first transmission time interval (TTI) and a second TTI; receiving a first data unit in the first TTI; and receiving a second data unit in the second TTI (Fig. 8, short TTIs and sPDSCHs; [0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate the features taught by Kim into the system of Xiong in order to minimize data reception latency, and improve communication throughput in a communication system in accordance with a new frame structure (Kim; [0012]).

Regarding claim 34, the combination of Xiong and Kim, particularly Xiong discloses wherein the first and second data units in the subframe correspond to a first and second hybrid automatic repeat request (HARQ) process, respectively (HARQ-ACK for xPDSCH 801 can be transmitted on field 804 on the xPUCCH channel.  HARQ-ACK associated with xPDSCH 802 can be transmitted on xPUCCH 807 in a next TTI; [0050-0051]).

Regarding claim 36, the combination of Xiong and Kim, particularly Xiong discloses wherein another one of the first data unit or the second data unit is scheduled by another subframe that is different from the subframe (FIG. 10 illustrates one example of cross-subframe scheduling for aggregated TDD subframes. In this example, for UE #1, the xPDCCH and associated xPDCCH can be transmitted in the same subframe #1, while for UE #2, cross subframe scheduling can be applied (e.g., scheduling xPDSCH using both subrame #2 and subframe #3); [0058]).

Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 33.
Regarding claim 40, the claim is interpreted and rejected for the reasons cited in claim 34.
Regarding claim 42, the claim is interpreted and rejected for the reasons cited in claim 36.
Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 33.
Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 34.
Regarding claim 48, the claim is interpreted and rejected for the reasons cited in claim 36.
Regarding claim 51, the claim is interpreted and rejected for the reasons cited in claim 33.
Regarding claim 52, the claim is interpreted and rejected for the reasons cited in claim 34.
Regarding claim 54, the claim is interpreted and rejected for the reasons cited in claim 36.

Claims 37, 38, 43, 44, 49, 50, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kim and in view of Pan et al. (US 20150245329).

Regarding claim 37, the combination of Xiong and Kim does not expressly disclose receiving, in a first portion of the downlink control region, an indication of a second portion of the downlink control region.
In an analogous art, Pan discloses receiving, in a first portion of the downlink control region, an indication of a second portion of the downlink control region (PDCCH_1 may contain partial control information, such as location information of PDCCH_2. In turn, PDCCH_2 may contain partial control information, such as the location information of PDCCH_3, and so on. The WTRU 110 may then decode the first PDCCH (e.g., PDCCH_1), obtain the location of second PDCCH (e.g., PDCCH_2) which is coupled to the first PDCCH (e.g., PDCCH_1). From decoding the second PDCCH, the WTRU 110 may obtain the location of the third PDCCH (e.g., PDCCH_3. The WTRU 110 may then proceed to decode any remaining PDCCHs in a similar fashion based on their order and relationship of linking; [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate the features taught by Pan into the system of Xiong and Kim in order to reduce the blind decoding complexity for a separate coding of PDCCHs by coupling the locations of PDCCHs to each other (Pan; [0050]).

Regarding claim 38, the combination of Xiong, Pan, and Kim, particularly Xiong discloses wherein the second portion of the downlink control region schedules the second data unit (in FIG. 7, for example, the xPDDCH can be used to schedule the xPDSCH in the same subframe and in FIG. 9, the xPDCCH can be used to schedule the xPDSCH in a next subframe; [0052]).

Regarding claim 43, the claim is interpreted and rejected for the reasons cited in claim 37.
Regarding claim 44, the claim is interpreted and rejected for the reasons cited in claim 38.
Regarding claim 49, the claim is interpreted and rejected for the reasons cited in claim 37.
Regarding claim 50, the claim is interpreted and rejected for the reasons cited in claim 38.
Regarding claim 55, the claim is interpreted and rejected for the reasons cited in claim 37.
Regarding claim 56, the claim is interpreted and rejected for the reasons cited in claim 38.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pelletier et al. (US 20170367058), “LATENCY REDUCTION IN LTE SYSTEMS.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413